Name: 73/45/Euratom: Council Decision of 8 March 1973 amending the statutes of the Euratom Supply Agency following the Accession of new Member States to the Community
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  monetary relations
 Date Published: 1973-03-30

 Avis juridique important|31973D004573/45/Euratom: Council Decision of 8 March 1973 amending the statutes of the Euratom Supply Agency following the Accession of new Member States to the Community Official Journal L 083 , 30/03/1973 P. 0020 - 0020 Greek special edition: Chapter 12 Volume 1 P. 0047 Spanish special edition: Chapter 12 Volume 1 P. 0166 Portuguese special edition Chapter 12 Volume 1 P. 0166 Finnish special edition: Chapter 12 Volume 1 P. 0047 Swedish special edition: Chapter 12 Volume 1 P. 0047 COUNCIL DECISION of 8 March 1973 amending the statutes of the Euratom Supply Agency following the Accession of new Member States to the Community (73/45/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 54 (2) and (3) thereof; Having regard to the proposal from the Commission; HAS DECIDED: Article 1 Article V (1) and (2) of the Statutes of the Euratom Supply Agency (1) shall be amended as follows: "1. The capital of the Agency shall be 3 200 000 EMA units of account. 2. The capital shall be divided according to the following scale: >PIC FILE= "T9000684"> Article 2 Article X (1) and (2) of the Statutes of the Supply Agency shall be amended as follows: "1. An Advisory Committee for the Agency shall be set up comprising 33 members. 2. Seats shall be allotted to nationals of the Member States as follows: >PIC FILE= "T9000865"> Done at Brussels, 8 March 1973. For the Council The President W. De CLERCQ (1)OJ No 27, 6.12.1958, p. 534/58.